DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (U.S. Publication No. 2007/0249140) in view of Henley et al (U.S. Publication No. 2016/0372628).
Regarding claim 1, Dross teaches a method of preparing a brittle object such that a main body of the brittle object is separable from a film, the brittle object comprising at least one brittle material, the method comprising the steps of:
implanting ions (paragraph [0006] & [0149], Fig. 6, weakened region 4) into the brittle object (substrate 1) through a first surface of the brittle object, the implanted ions located at a depth in the range from 0.02um – 100um underneath (see paragraph [0043], weakened layer is formed 10-100um 
forming at least one stress inducing layer (2) on at least one surface of the brittle object:
wherein the film (3) is able to be separated from the main body of the brittle object at the ion damaged layer (see Fig. 6).
Dross teaches that the thin substrate is cleaved at a weakened layer, but does not specifically teach that it is formed by ion implantation.  However, Dross teaches that other weakened layers can be formed by ion implantation (paragraph [0006]).  It would have been obvious to a person of skill in the art at the time of the priority date that the weakened layer of Fig. 6 could have been formed by ion implantation because it would have been simple substitution of one known method of forming a weakened layer for another with predictable results.  Additionally Henley teaches a similar method of forming a thin layer from a thick wafer by implanting ions into one surface of the wafer to form a cleave plane (see Fig. 3, paragraph [0054]-[0055]).  It would have been obvious to a person of skill in the art at the time of the priority date that the cleave plane could have been formed by implantation because Henley teaches that with close control over implant energy and species, damage can be minimized (see paragraph [0161] and [0186]).
Dross does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the brittle object.  However, Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage 

Regarding claim 2, Dross in view of Henley teaches the method according to claim 1, wherein the at least one brittle material comprises one of the following: mono-crystals, poly-crystals, and glass (see Dross paragraph [0014]).

Regarding claim 4, Dross in view of Henley teaches the method according to claim 1, further comprising forming an epitaxial layer or devices on the first surface of the brittle object after ion implantation (see Fig. 6, solar cell processing occurs after cleaving).

Regarding claim 5, Dross in view of Henley teaches the method according to claim 1, wherein the at least one stress inducing layer comprises a metal or a polymer (see paragraph [0104]).

Regarding claim 6, Dross in view of Henley teaches the method according to claim 5, wherein the at least one stress inducing layer comprises one or more of the following metals: Sc, Ti, V, Mn, Fe, Co, Ni, Cu, Zn, Be, Mg, Y, Zr, Mo, Pd, Ag, In, Sn, Sb, Ta, W, Ir, Au, Pb, Bi, Al, Cr, and Pt (see Dross paragraph [0105]).

Regarding claim 7, Dross in view of Henley teaches the method according to claim 1, further comprising bonding the film to a substrate to form an engineered wafer (Dross paragraph [0049]).

Regarding claim 8, Dross in view of Henley teaches the method according to claim 7, wherein the substrate comprises at least one of the following: mono-crystalline material, multi-crystalline material, a ceramic, a polymer, glass, and a metal.
Dross does not specifically teach the material of the carrier wafer, however, Henley teaches that a handle wafer can be a large variety of materials, including those listed (paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the priority date that the handle wafer could have been one of the materials because they represent nearly all popular substrate materials utilized in semiconductor manufacturing.

Regarding claim 9, Dross in view of Henley teaches the method according to claim 7, wherein the substrate is stiff (see Henley paragraphs [0026]-[0027]).

Regarding claim 10, Dross in view of Henley teaches the method according to claim 7, wherein the substrate is soft or flexible (see Henley paragraphs [0026]-[0027]).

Regarding claim 11, Dross in view of Henley teaches the method according to claim 1, wherein the implanted ions comprise at least one of the following: H, He, O, N, Ne, Ar, and the gas ions thereof (see Henley paragraph [0054], Hydrogen is used as cleaving species).

Regarding claim 12, Dross teaches a method of preparing a brittle object such that a main body of the brittle object is separable from a film, the brittle object comprising at least one brittle material. the method comprising the steps of:
receiving a brittle object (substrate 1) that has been ion-implanted (see paragraph [0006], [0149]) through a first surface of the brittle object, the implanted ions located at a depth in the range 
forming at least one stress inducing layer (2) on at least one surface of the brittle object:
wherein the film (3) is able to be separated from the main body of the brittle object at the ion damaged layer (see Fig. 6).
Dross teaches that the thin substrate is cleaved at a weakened layer, but does not specifically teach that it is formed by ion implantation.  However, Dross teaches that other weakened layers can be formed by ion implantation (paragraph [0006]).  It would have been obvious to a person of skill in the art at the time of the priority date that the weakened layer of Fig. 6 could have been formed by ion implantation because it would have been simple substitution of one known method of forming a weakened layer for another with predictable results.  Additionally Henley teaches a similar method of forming a thin layer from a thick wafer by implanting ions into one surface of the wafer to form a cleave plane (see Fig. 3, paragraph [0054]-[0055]).  It would have been obvious to a person of skill in the art at the time of the priority date that the cleave plane could have been formed by implantation because Henley teaches that with close control over implant energy and species, damage can be minimized (see paragraph [0161] and [0186]).
Dross does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the brittle object.  However, Henley teaches that lighter and lower energy particles should be chosen to reduce the surface damage (paragraph [0161]), and teaches that the dose of the ions is tied directly to the ion energy (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dose of ions could have been selected based on the ion energy so as to minimize surface damage because surface damage 


Regarding claim 13, Dross in view of Henley teaches the method according to claim t2, wherein the at least one brittle material comprises one of the following: mono-crystals, poly-crystals, and glass (see Dross paragraph [0014]).

Regarding claim 15, Dross in view of Henley teaches the method according to claim 12, further comprising forming an epitaxial layer or devices on the first surface of the brittle object after ion implantation (see Fig. 6, solar cell processing occurs after cleaving).

Regarding claim 16, Dross in view of Henley teaches the method according to claim 12, wherein the at least one stress inducing layer comprises a metal or a polymer (paragraph [0104]).

Regarding claim 17, Dross in view of Henley teaches the method according to claim 16, wherein the at least one stress inducing layer comprises one or more of the following metals: Sc, Ti, V, Mn, Fe, Co, Ni, Cu, Zn, Be, Mg, Y, Zr, Mo, Pd, Ag, In, Sn, Sb, Ta, W, Ir, Au, Ph, Bi, Al, Cr, and Pt (see Dross paragraph [0105]).

Regarding claim 18, Dross in view of Henley teaches the method according to claim 12. further comprising bonding the film to a substrate to form an engineered wafer (Dross paragraph [0049]).

Regarding claim 19, Dross in view of Henley teaches the method according to claim 18, wherein the substrate comprises at least one of the following: mono-crystalline material, multi-crystalline material, a ceramic, a polymer, glass, and a metal.
Dross does not specifically teach the material of the carrier wafer, however, Henley teaches that a handle wafer can be a large variety of materials, including those listed (paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the priority date that the handle wafer could have been one of the materials because they represent nearly all popular substrate materials utilized in semiconductor manufacturing.

Regarding claim 20, Dross in view of Henley teaches the method according to claim 12, wherein the implanted ions comprise at least one of the following: H, He, O, N, Ne, Ar, and the gas ions thereof (see Henley paragraph [0054], Hydrogen is used as cleaving species).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dross in view of Henley, further in view of Fong (U.S. Publication No. 2018/0350785).
Regarding claim 3, Dross in view of Henley teaches the method according to claim 1, but fails to specifically teach further comprising forming an epitaxial layer or devices on the first surface of the brittle object before ion implantation.
However, Fong teaches forming an ion implanted cleaving plane in a substrate with a functional device layer on the implanted surface (see Fig. 2A).  It would have been obvious to a person of skill in the art at the time of the priority date that a device layer could have been formed prior to implantation because Fong teaches that this allows for greater control over the cleaving plane (paragraph [0019]).

Regarding claim 14, Dross in view of Henley teaches the method according to claim 12, but fails to specifically teach further comprising forming an epitaxial layer or devices on the first surface of the brittle object before ion implantation.
However, Fong teaches forming an ion implanted cleaving plane in a substrate with a functional device layer on the implanted surface (see Fig. 2A).  It would have been obvious to a person of skill in the art at the time of the priority date that a device layer could have been formed prior to implantation because Fong teaches that this allows for greater control over the cleaving plane (paragraph [0019]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896